Appellant was convicted of rape, his punishment being assessed at forty years confinement in the penitentiary.
The court entered up an order upon the minutes allowing sixty days after adjournment of court in which to file statement of facts and *Page 508 
bills of exception. The caption shows that court adjourned on the 4th day of December, 1909. The statement of facts and bills of exception were filed on the 4th day of February, 1910, which was more than sixty days after the adjournment of the court. The statement of facts, therefore, can not be considered. All of the bills of exception were also filed on February 4, 1910. As these matters were filed out of term time and beyond the time allowed by the court for the filing of same, they will not be considered. Without the statement of facts and bills of exception none of the matters presented for revision can be considered.
The judgment is there affirmed.
Affirmed.
[Rehearing denied June 1, 1910. — Reporter.]